*220Order, Supreme Court, New York County (Barbara R Kapnick, J.), entered March 19, 2004, which denied plaintiffs’ motion for summary judgment and granted defendants’ cross motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Plaintiffs failed to establish that but for counsel’s alleged malpractice, they would have prevailed on appeal and would not have incurred damages upon remand to the federal District Court. Where legal malpractice is alleged, the “failure to establish proximate cause requires dismissal regardless of whether negligence is established” (Russo v Feder.; Kaszovitz, Isaacson, Weber, Skala & Bass, 301 AD2d 63, 67 [2002]). Plaintiffs also failed to establish a chronic or extreme pattern of legal delinquency that would warrant civil relief and the imposition of treble damages pursuant to Judiciary Law § 487 (Markard v Bloom, 4 AD3d 128 [2004], lv denied 2 NY3d 706 [2004]). Concur — Mazzarelli, J.P., Sullivan, Ellerin, Gonzalez and Sweeny, JJ.